Proskauer, J.
Plaintiff has recovered on a contract by which defendant, a musician, engaged her as “ exclusive manager.” This imports that plaintiff was to serve as manager. Wood v. Duff-Gordon, 222 N. Y. 88. The agreement further provided that plaintiff was to secure profitable engagements for defendant and to receive as compensation ten per cent of defendant’s “ earnings in the profession of music.”
The judgment is challenged solely because plaintiff had not procured a license under section 172 of the General Business Law, which provides that every “ theatrical employment agency ” must be licensed, and which in subdivision 3 of section 171 provides that “ such term does not include the business of managing * * * artists * * * where such business only incidentally involves the seeking of employment therefor.” This contract provided for management and but incidentally for seeking employment. Plaintiff’s compensation was based on defendant’s earnings from employment whether procured by plaintiff or not. Indeed defendant by letter emphasized to plaintiff, “ You know you are supposed to be my personal manager ” and taxed plaintiff with failure *696to perform her duties as manager. This contract is no subterfuge to evade the General Business Law. An employment agency could not circumvent the statute by putting its contract to procure employment for an artist in the form of an agreement for manage' ment. But that is not the case at bar. The judgment should, therefore, be affirmed.
Judgment affirmed, with twenty-five dollars costs.
Burr, J., concurs; Guy, J., dissents.